        Case 5:20-mc-00008-PRW Document 13 Filed 07/15/21 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

Date: July 15, 2021

NATIONAL RIFLE ASSOCIATION OF                      )
AMERICA,                                           )
                                                   )
       Plaintiff and Counter-Defendant,            )
                                                   )
and                                                )
                                                   )
WAYNE LAPIERRE,                                    )
                                                   )
       Third-Party Defendant,                      )
                                                   )
v.                                                 )    Miscellaneous Case No.
                                                   )    5:20-mc-00008-PRW
ACKERMAN MCQUEEN, INC.,                            )
                                                   )
       Defendant and Counter-Plaintiff,            )
                                                   )
and                                                )
                                                   )
MERCURY GROUP, INC., HENRY                         )
MARTIN, WILLIAM WINKLER,                           )
MELANIE MONTGOMERY,                                )
AND JESSE GREENBERG,                               )
                                                   )
       Defendants.                                 )

ENTER ORDER:

        On January 15, 2021, the Respondents filed a Notice and Suggestion of Bankruptcy for the
National Rifle Association of America and Sea Girt LLC (in related case no 5:20-mc-00008-PRW,
Dkt. 16), and this matter was stayed pending the termination of the Bankruptcy proceeding. On
July 6, 2021, National Rifle Association of America and Wayne LaPierre filed a Notice of
Bankruptcy Dismissal (Dkt. 12), notifying the Court that the National Rifle Association of
America’s bankruptcy case has now dismissed and the deadline to appeal the dismissal has passed.
Accordingly, the Court hereby LIFTS the stay entered in this case and REOPENS this matter for
further proceedings.

By direction of Judge Patrick R. Wyrick, we have entered the above enter order.

                                            Carmelita Reeder Shinn, Court Clerk


                                            By: s/Kathy Spaulding
                                                    Deputy Clerk
